Appeal by defendant from a judgment of the Supreme Court, Westchester County (Rubin, J.), rendered July 7, 1981, convicting her of assault in the second degree, upon her plea of guilty, and imposing sentence. Judgment affirmed. We have examined the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal (see Anders v California, 386 US 738; cf. People v Gonzalez, 47 NY2d 606). Counsel’s application to be relieved of her assignment is granted. Lazer, J. P., Thompson, Bracken and Boyers, JJ., concur.